36 F.3d 1108
NOTICE: Federal Circuit Local Rule 47.6(b) states that opinions and orders which are designated as not citable as precedent shall not be employed or cited as precedent.  This does not preclude assertion of issues of claim preclusion, issue preclusion, judicial estoppel, law of the case or the like based on a decision of the Court rendered in a nonprecedential opinion or order.Marvin E. McNEESE, Petitioner,v.MERIT SYSTEMS PROTECTION BOARD, Respondent.
No. 94-3238.
United States Court of Appeals, Federal Circuit.
June 21, 1994.

Before NIES, Circuit Judge.
ON MOTION
ORDER
NIES, Circuit Judge.


1
We treat Marvin E. McNeese's letter, received on May 23, 1994, as a second motion for reconsideration of the court's March 24, 1994 order denying his motion for leave to proceed in forma pauperis.


2
In the court's earlier order, we noted that McNeese had not provided clear answers to the questions concerning his income.  In support of his motion for reconsideration, McNeese states that he is employed by the Postal Service, but he has been placed on leave without pay and receives no wages.  McNeese further states that he does not receive any disability benefits.


3
Upon consideration thereof,

IT IS ORDERED THAT:

4
(1) McNeese's motion for reconsideration is granted;  McNeese may proceed without payment of the filing fee.


5
(2) McNeese's informal brief is accepted for filing.


6
(3) The Merit Systems Protection Board should compute the due date for its brief from the date of filing of this order.